Exhibit 10.2

 

TAX SHARING AND INDEMNIFICATION AGREEMENT

 

This Tax Sharing and Indemnification Agreement (this “Agreement”) is entered
into as of the Distribution Date by and between Pharmacopeia, Inc., a Delaware
corporation (“Pharmacopeia”), on behalf of itself and each Pharmacopeia
Affiliate, and Pharmacopeia Drug Discovery, Inc., a Delaware corporation
(“PDD”), and their respective successors.

 

RECITALS

 

WHEREAS, Pharmacopeia is the common parent of an affiliated group of
corporations within the meaning of Section 1504(a) of the Code, which currently
files consolidated income Tax Returns;

 

WHEREAS, PDD is a first-tier subsidiary of Pharmacopeia;

 

WHEREAS, PDD conducts the drug discovery business which integrates proprietary
small molecule combinatorial and medicinal chemistry, high-throughput screening,
in-vitro pharmacology, computational methods and informatics to discover and
optimize lead compounds, as more fully described in its Form 10 filed with the
Securities and Exchange Commission on December 22, 2003, and the amendment
thereto filed on February 17, 2004 (the “Drug Discovery Business”);

 

WHEREAS, Pharmacopeia holds certain assets used in the Drug Discovery Business;

 

WHEREAS, Pharmacopeia has agreed to transfer and assign, or cause to be
transferred and assigned, to PDD substantially all the remaining assets and
properties of the Drug Discovery Business not already held by PDD (the
“Contribution”);

 

WHEREAS, Pharmacopeia, its subsidiary Accelrys, Inc., and other Pharmacopeia
Affiliates are engaged in the development and commercialization of molecular
modeling and simulation software for the life sciences and materials research
markets, cheminformatics and decision support systems, and bioinformatics tools
including gene sequence analysis (the “Software Business”);

 

WHEREAS, the Board of Directors of Pharmacopeia has determined that it would be
advisable and in the best interests of Pharmacopeia and its shareholders for
Pharmacopeia to distribute on a pro-rata basis to the holders of record of
Pharmacopeia common stock, par value $0.0001 per share (the “Pharmacopeia Common
Stock”), without any consideration being paid by such holders, all of the
outstanding shares of PDD common stock, par value $0.01 per share (the “PDD
Common Stock”) owned directly by Pharmacopeia (the “Distribution”);

 

WHEREAS, Pharmacopeia and PDD intend that the Contribution and the Distribution
qualify as free of Federal Tax to Pharmacopeia and its stockholders under
Sections 355 and 368(a)(1)(D) of the Code;

 

--------------------------------------------------------------------------------


 

WHEREAS, the parties hereto are entering into this agreement: to ensure the
tax-free status of the Contribution and Distribution; to provide certain
indemnities; and to provide for various administrative matters relating to
Taxes, including (1) the preparation and filing of Tax Returns along with the
payment of Taxes shown as due and payable thereon, (2) the retention and
maintenance of relevant records necessary to prepare and file appropriate Tax
Returns, as well as the provision for appropriate access to those records by the
parties to this Agreement, (3) the conduct of audits, examinations, and
proceedings by appropriate governmental entities which could result in a
redetermination of Taxes, and (4) the cooperation of all parties with one
another in order to fulfil their duties and responsibilities under this
Agreement and under the Code and other applicable law; and

 

WHEREAS, the parties desire to set forth their respective responsibilities for
Taxes, including any Taxes that could be incurred in connection with the
Distribution.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements set forth below, the parties agree as follows:

 


ARTICLE I
DEFINITIONS


 

Unless otherwise defined in this Agreement, capitalized terms shall have the
meanings ascribed thereto in the Distribution Agreement.  As used in this
Agreement, the following terms shall have the following meanings:

 


1.1.                              “ADJUSTMENT” MEANS ANY PROPOSED OR FINAL
CHANGE IN THE TAXABLE INCOME OR TAX LIABILITY OF A TAXPAYER.


 


1.2.                              “AFFILIATE” MEANS, WHEN USED WITH RESPECT TO A
SPECIFIED PERSON, ANOTHER PERSON THAT DIRECTLY, OR INDIRECTLY THROUGH ONE OR
MORE INTERMEDIARIES, CONTROLS OR IS CONTROLLED BY OR IS UNDER COMMON CONTROL
WITH SUCH PERSON.


 


1.3.                              “ASSOCIATES” HAS THE MEANING ASCRIBED TO SUCH
TERM IN THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED, AND THE RULES AND
REGULATIONS PROMULGATED THEREUNDER.


 


1.4.                              “CODE” MEANS THE INTERNAL REVENUE CODE OF
1986, AS AMENDED.


 


1.5.                              “COMBINED STATE TAX” MEANS, WITH RESPECT TO
EACH UNITED STATES STATE OR LOCAL TAXING JURISDICTION, ANY INCOME, FRANCHISE OR
SIMILAR TAX PAYABLE TO SUCH STATE OR LOCAL TAXING JURISDICTION IN WHICH ANY PDD
AFFILIATE FILES RETURNS WITH A PHARMACOPEIA AFFILIATE, ON A CONSOLIDATED,
COMBINED OR UNITARY BASIS FOR PURPOSES OF SUCH TAX.


 


1.6.                              “COMBINED STATE TAX RETURN” MEANS ANY RETURN
WITH RESPECT TO ANY COMBINED STATE TAXES THAT INCLUDES ANY PRE-DISTRIBUTION TAX
PERIOD.

 

2

--------------------------------------------------------------------------------


 


1.7.                              “DISTRIBUTION” HAS THE MEANING SET FORTH IN
THE RECITALS.


 


1.8.                              “DISTRIBUTION AGREEMENT” MEANS THE MASTER
SEPARATION AND DISTRIBUTION AGREEMENT BETWEEN PHARMACOPEIA, ACCELRYS INC. AND
PDD DATED APRIL 30, 2004.


 


1.9.                              “DISTRIBUTION DATE” HAS THE MEANING SET FORTH
IN THE DISTRIBUTION AGREEMENT.


 


1.10.                        “FEDERAL TAX” MEANS ANY TAX IMPOSED UNDER THE CODE,
INCLUDING ANY INTEREST, PENALTY OR OTHER ADDITIONS TO TAX IMPOSED UNDER SUBTITLE
F OF THE CODE.


 


1.11.                        “FEDERAL TAX RETURN” MEANS ANY RETURN WITH RESPECT
TO ANY FEDERAL TAXES THAT INCLUDES ANY PRE-DISTRIBUTION TAX PERIOD.


 


1.12.                        “FINAL DETERMINATION” MEANS THE FINAL RESOLUTION OF
ANY TAX MATTER.  A FINAL DETERMINATION SHALL RESULT FROM THE FIRST TO OCCUR OF:


 


(A)                                  THE EXPIRATION OF 30 DAYS AFTER THE IRS’S
ACCEPTANCE OF A WAIVER OF RESTRICTIONS ON ASSESSMENT AND COLLECTION OF
DEFICIENCY IN TAX AND ACCEPTANCE OF OVERASSESSMENT ON FORM 870 OR 870-AD (OR ANY
SUCCESSOR COMPARABLE FORM) (THE “WAIVER”), EXCEPT AS TO RESERVED MATTERS
SPECIFIED THEREIN, OR THE EXPIRATION OF 30 DAYS AFTER ACCEPTANCE BY ANY OTHER
TAXING AUTHORITY OF A COMPARABLE AGREEMENT OR FORM UNDER THE LAWS OF ANY OTHER
JURISDICTION, INCLUDING STATE, LOCAL, AND FOREIGN JURISDICTIONS; UNLESS, WITHIN
SUCH PERIOD, THE TAXPAYER GIVES NOTICE TO THE OTHER PARTY TO THIS AGREEMENT OF
THE TAXPAYER’S INTENTION TO ATTEMPT TO RECOVER ALL OR PART OF ANY AMOUNT PAID
PURSUANT TO THE WAIVER BY THE FILING OF A TIMELY CLAIM FOR REFUND;


 


(B)                                 A DECISION, JUDGMENT, DECREE, OR OTHER ORDER
BY A COURT OF COMPETENT JURISDICTION THAT IS NOT SUBJECT TO FURTHER JUDICIAL
REVIEW (BY APPEAL OR OTHERWISE) AND HAS BECOME FINAL;


 


(C)                                  THE EXECUTION OF A CLOSING AGREEMENT UNDER
CODE SECTION 7121, OR THE ACCEPTANCE BY THE IRS OF AN OFFER IN COMPROMISE UNDER
CODE SECTION 7122, OR COMPARABLE AGREEMENTS UNDER THE LAWS OF ANY OTHER
JURISDICTION, INCLUDING STATE, LOCAL, AND FOREIGN JURISDICTIONS; EXCEPT AS TO
RESERVED MATTERS SPECIFIED THEREIN;


 


(D)                                 THE EXPIRATION OF THE TIME FOR FILING A
CLAIM FOR REFUND OR FOR INSTITUTING SUIT IN RESPECT OF A CLAIM FOR REFUND THAT
WAS DISALLOWED IN WHOLE OR PART BY THE IRS OR ANY OTHER TAXING AUTHORITY;


 


(E)                                  THE EXPIRATION OF THE APPLICABLE STATUTE OF
LIMITATIONS; OR


 


(F)                                    AN AGREEMENT BY THE PARTIES HERETO THAT A
FINAL DETERMINATION HAS BEEN MADE.


 


1.13.                        “INDEMNIFIED LIABILITY” IS DEFINED AT SECTION 7.2.

 

3

--------------------------------------------------------------------------------


 


1.14.                        “INDEMNIFIED PARTIES” IS DEFINED AT SECTION 7.2.


 


1.15.                        “INDEMNIFYING PARTIES” IS DEFINED AT SECTION 7.2.


 


1.16.                        “IRS” MEANS THE U.S. INTERNAL REVENUE SERVICE.


 


1.17.                        “IRS INTEREST RATE” MEANS THE RATE OF INTEREST
IMPOSED FROM TIME TO TIME ON UNDERPAYMENTS OF INCOME TAX PURSUANT TO CODE
SECTION 6621(A)(2).


 


1.18.                        “OPINION DOCUMENTS” MEANS (I) THE SPIN-OFF OPINION,
(II) THE REPRESENTATION LETTERS ISSUED BY PHARMACOPEIA AND PDD TO DECHERT LLP IN
CONNECTION WITH THE SPIN-OFF OPINION AND (III) ALL OTHER DOCUMENTS PROVIDED BY
PHARMACOPEIA AND PDD TO DECHERT LLP AND ON WHICH DECHERT LLP RELIED IN ISSUING
THE SPIN-OFF OPINION


 


1.19.                        “PDD AFFILIATE” MEANS PDD AND ANY AFFILIATE OF PDD
AFTER THE DISTRIBUTION DATE.


 


1.20.                        “PDD CHANGE IN CONTROL TAX” MEANS ANY TAX IMPOSED
BY REASON OF SECTION 355(E) OF THE CODE OR ANY COMPARABLE PROVISION OF STATE OR
LOCAL LAW AS A RESULT OF ONE OR MORE PERSONS ACQUIRING, DIRECTLY OR INDIRECTLY,
STOCK REPRESENTING A 50% OR GREATER INTEREST IN PDD.


 


1.21.                        “PDD SEPARATE RETURN” MEANS ANY STATE OR LOCAL TAX
RETURN OF PDD, OTHER THAN ANY COMBINED STATE TAX RETURN, THAT INCLUDES ANY
PRE-DISTRIBUTION TAX PERIOD.


 


1.22.                        “PHARMACOPEIA AFFILIATE” MEANS PHARMACOPEIA AND ANY
AFFILIATE OF PHARMACOPEIA (OTHER THAN PDD) BEFORE, ON OR AFTER THE DISTRIBUTION
DATE, AS APPLICABLE.


 


1.23.                        “PHARMACOPEIA CONSOLIDATED GROUP” MEANS THE GROUP
OF COMPANIES FILING A CONSOLIDATED FEDERAL TAX RETURN OR COMBINED STATE TAX
RETURN, AS THE CASE MAY BE, THAT INCLUDES PHARMACOPEIA.


 


1.24.                        “PHARMACOPEIA CONSOLIDATED RETURN” MEANS ANY
CONSOLIDATED FEDERAL TAX RETURN OR COMBINED STATE TAX RETURN OF THE PHARMACOPEIA
CONSOLIDATED GROUP THAT INCLUDES ANY PRE-DISTRIBUTION TAX PERIOD.


 


1.25.                        “PERSON” MEANS ANY NATURAL PERSON, CORPORATION,
BUSINESS TRUST, JOINT VENTURE, ASSOCIATION, COMPANY, PARTNERSHIP, OR GOVERNMENT,
OR ANY AGENCY OR POLITICAL SUBDIVISION THEREOF.


 


1.26.                        “POST-DISTRIBUTION TAX PERIOD” MEANS (I) ANY TAX
PERIOD ENDING AFTER THE DISTRIBUTION DATE, AND (II) WITH RESPECT TO A TAX PERIOD
THAT BEGINS ON OR BEFORE THE DISTRIBUTION DATE AND ENDS AFTER THE DISTRIBUTION
DATE, SUCH PORTION OF THE TAX PERIOD THAT BEGINS ON THE DAY AFTER THE
DISTRIBUTION DATE.


 


1.27.                        “PRE-DISTRIBUTION TAX PERIOD” MEANS (I) ANY TAX
PERIOD BEGINNING AND ENDING BEFORE OR ON THE DISTRIBUTION DATE, AND (II) WITH
RESPECT TO A TAX PERIOD THAT BEGINS ON OR BEFORE AND ENDS AFTER THE DISTRIBUTION
DATE, SUCH PORTION OF THE TAX PERIOD THAT BEGINS BEFORE THE DISTRIBUTION DATE
AND ENDS AT THE CLOSE OF THE DISTRIBUTION DATE.

 

4

--------------------------------------------------------------------------------


 


1.28.                        “PROCEEDING” IS DEFINED AT SECTION 8.2(A).


 


1.29.                        “RETURN” MEANS ANY RETURN, DECLARATION, REPORT,
CLAIM FOR REFUND, OR INFORMATION OR RETURN OR STATEMENT RELATING TO TAXES,
INCLUDING ANY SCHEDULE OR ATTACHMENT THERETO, AND INCLUDING ANY AMENDMENT
THEREOF.


 


1.30.                        “SEPARATION TAX” MEANS ANY TAX (OTHER THAN ANY PDD
CHANGE IN CONTROL TAX) IMPOSED ON ANY PHARMACOPEIA AFFILIATE OR PDD AFFILIATE IN
CONNECTION WITH THE CONTRIBUTION AND DISTRIBUTION THAT WOULD NOT HAVE OCCURRED
HAD THE CONTRIBUTION AND DISTRIBUTION NOT OCCURRED.


 


1.31.                        “SPIN-OFF OPINION” MEANS THE OPINION RECEIVED FROM
DECHERT LLP TO THE EFFECT THAT THE DISTRIBUTION WILL QUALIFY AS FREE OF FEDERAL
TAX TO PHARMACOPEIA AND ITS STOCKHOLDERS UNDER SECTIONS 355 AND 368(A)(1)(D) OF
THE CODE.


 


1.32.                        “SPIN-OFF PERIOD” MEANS THE PERIOD COMMENCING ON
THE DISTRIBUTION DATE AND ENDING ON THE SEVENTH ANNIVERSARY OF THE CLOSE OF THE
TAXABLE YEAR OF PHARMACOPEIA IN WHICH THE DISTRIBUTION OCCURS.


 


1.33.                        “SUBSIDIARY” MEANS WITH RESPECT TO PHARMACOPEIA OR
PDD, ANY PERSON OF WHICH PHARMACOPEIA OR PDD, RESPECTIVELY, CONTROLS OR OWNS,
DIRECTLY OR INDIRECTLY, MORE THAN 50% OF THE STOCK OR OTHER EQUITY INTEREST
ENTITLED TO VOTE ON THE ELECTION OF MEMBERS TO THE BOARD OF DIRECTORS OR SIMILAR
GOVERNING BODY.


 


1.34.                        “TAX ASSET” MEANS ANY TAX ITEM THAT MAY HAVE THE
EFFECT OF PRODUCING A TAX BENEFIT.


 


1.35.                        “TAX BENEFIT” MEANS A REDUCTION IN THE TAX
LIABILITY OF A TAXPAYER (WHETHER A PHARMACOPEIA AFFILIATE OR A PDD AFFILIATE)
FOR ANY TAXABLE PERIOD.  EXCEPT AS OTHERWISE PROVIDED IN THIS AGREEMENT, A TAX
BENEFIT SHALL BE DEEMED TO HAVE BEEN REALIZED OR RECEIVED FROM A TAX ITEM IN A
TAXABLE PERIOD ONLY IF AND TO THE EXTENT THAT THE TAX LIABILITY OF THE TAXPAYER
FOR SUCH PERIOD, AFTER TAKING INTO ACCOUNT THE EFFECT OF THE TAX ITEM ON THE TAX
LIABILITY OF SUCH TAXPAYER IN ALL PRIOR PERIODS, IS LESS THAN IT WOULD HAVE BEEN
IF SUCH TAX LIABILITY WERE DETERMINED WITHOUT REGARD TO SUCH TAX ITEM.


 


1.36.                        “TAXES” MEANS ALL FEDERAL, STATE, LOCAL AND FOREIGN
GROSS OR NET INCOME, GROSS RECEIPTS, WITHHOLDING, PAYROLL, FRANCHISE, TRANSFER,
SALES, USE, VALUE ADDED, ESTIMATED OR OTHER TAXES OF ANY KIND WHATSOEVER OR
SIMILAR CHARGES AND ASSESSMENTS, INCLUDING ALL INTEREST, PENALTIES AND ADDITIONS
IMPOSED WITH RESPECT TO SUCH AMOUNTS WHICH ANY PHARMACOPEIA AFFILIATE OR ANY PDD
AFFILIATE IS REQUIRED TO PAY, COLLECT OR WITHHOLD, TOGETHER WITH ANY INTEREST
AND ANY PENALTIES, ADDITIONS OR ADDITIONAL AMOUNTS IMPOSED WITH RESPECT THERETO,
AND “TAX” MEANS ANY OF THE TAXES.


 


1.37.                        “TAXING AUTHORITY” MEANS THE IRS OR ANY OTHER
GOVERNMENTAL AUTHORITY OR ANY SUBDIVISION, AGENCY, COMMISSION OR AUTHORITY
THEREOF OR ANY QUASI-GOVERNMENTAL OR PRIVATE BODY

 

5

--------------------------------------------------------------------------------


 


HAVING JURISDICTION PURSUANT TO APPLICABLE LAW OVER THE ASSESSMENT,
DETERMINATION, COLLECTION OR IMPOSITION OF ANY TAX.


 


1.38.                        “TAX ITEM” MEANS ANY ITEM OF INCOME, GAIN, LOSS,
DEDUCTION, CREDIT, RECAPTURE OF CREDIT, OR ANY OTHER ITEM (INCLUDING BASIS)
WHICH MAY HAVE THE EFFECT OF INCREASING OR DECREASING TAXES PAID OR PAYABLE.


 


1.39.                        “TAX LIABILITY” MEANS THE NET AMOUNT OF TAXES DUE
AND PAID OR PAYABLE FOR ANY TAXABLE PERIOD, DETERMINED AFTER APPLYING ALL TAX
CREDITS AND ALL APPLICABLE CARRYBACKS OR CARRYOVERS FOR NET OPERATING LOSSES,
NET CAPITAL LOSSES, UNUSED GENERAL BUSINESS TAX CREDITS, OR ANY OTHER TAX ITEMS
ARISING FROM A PRIOR OR SUBSEQUENT TAXABLE PERIOD, AND ALL OTHER RELEVANT
ADJUSTMENTS.


 


1.40.                        “TAX RETURNS” MEANS ALL REPORTS, ESTIMATES,
DECLARATIONS OF ESTIMATED TAX, INFORMATION STATEMENTS AND RETURNS RELATING TO,
OR REQUIRED TO BE FILED IN CONNECTION WITH ANY TAXES, INCLUDING INFORMATION
RETURNS OR REPORTS WITH RESPECT TO BACKUP WITHHOLDING AND OTHER PAYMENTS TO
THIRD PARTIES.


 


1.41.                        “UNQUALIFIED TAX OPINION” MEANS AN UNQUALIFIED
“WILL” OPINION OF TAX COUNSEL TO THE EFFECT THAT A TRANSACTION DOES NOT
DISQUALIFY THE DISTRIBUTION FROM QUALIFYING FOR TAX-FREE TREATMENT FOR
PHARMACOPEIA OR ITS SHAREHOLDERS UNDER CODE SECTION 355 (INCLUDING CODE
SECTION 355(E))AND ANY OTHER APPLICABLE SECTIONS OF THE CODE, ASSUMING THAT THE
DISTRIBUTION WOULD HAVE QUALIFIED FOR TAX TREATMENT IF SUCH TRANSACTION DID NOT
OCCUR, WHICH OPINION IS IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO
PHARMACOPEIA.  AN UNQUALIFIED TAX OPINION MAY RELY UPON, AND MAY ASSUME THE
ACCURACY OF, ANY REPRESENTATIONS GIVEN IN ANY OPINION DOCUMENT, AND ANY
CUSTOMARY REPRESENTATIONS CONTAINED IN AN OFFICER’S CERTIFICATE DELIVERED BY AN
OFFICER OF PHARMACOPEIA OR PDD TO SUCH COUNSEL.


 


ARTICLE II
PREPARATION AND FILING OF TAX RETURNS.


 


2.1.                              DESIGNATION OF AGENT.  WITH REGARD TO EACH
PHARMACOPEIA CONSOLIDATED RETURN, EACH PDD AFFILIATE HEREBY IRREVOCABLY
AUTHORIZES AND DESIGNATES PHARMACOPEIA AS ITS AGENT, COORDINATOR, AND
ADMINISTRATOR, FOR THE PURPOSE OF TAKING ANY AND ALL ACTIONS (INCLUDING THE
EXECUTION OF WAIVERS OF APPLICABLE STATUTES OF LIMITATION) NECESSARY OR
INCIDENTAL TO THE FILING OF ANY SUCH TAX RETURN OR OTHER TAX PROCEEDINGS, AND
FOR THE PURPOSE OF MAKING PAYMENTS TO, OR COLLECTING REFUNDS FROM, ANY TAXING
AUTHORITY, PROVIDED THAT PDD MAY CONTINUE TO PARTICIPATE IN ANY SUCH TAX
PROCEEDINGS AS PROVIDED HEREIN.


 


2.2.                              PHARMACOPEIA CONSOLIDATED RETURNS. 
PHARMACOPEIA WILL PREPARE ALL PHARMACOPEIA CONSOLIDATED RETURNS.  PHARMACOPEIA
SHALL HAVE THE EXCLUSIVE RIGHT TO (A) FILE, PROSECUTE, COMPROMISE, OR SETTLE ANY
CLAIM FOR REFUND, AND (B) DETERMINE WHETHER ANY REFUNDS TO WHICH THE
PHARMACOPEIA CONSOLIDATED GROUP MAY BE ENTITLED SHALL BE RECEIVED BY WAY OF
REFUND OR CREDIT AGAINST THE TAX LIABILITY OF THE PHARMACOPEIA CONSOLIDATED
GROUP.

 

6

--------------------------------------------------------------------------------


 


2.3.                              TAXABLE PERIOD ENDS ON DISTRIBUTION DATE. 
UNLESS PROHIBITED BY APPLICABLE LAW, ANY TAXABLE PERIOD OF PDD THAT IS INCLUDED
IN A PHARMACOPEIA CONSOLIDATED RETURN THAT INCLUDES THE DISTRIBUTION DATE SHALL
END ON THE DISTRIBUTION DATE.


 


2.4.                              ALLOCATION.  UNLESS PHARMACOPEIA AND PDD AGREE
OTHERWISE, THE TAXABLE YEAR OF PDD SHALL BE TREATED FOR ALL TAX PURPOSES AS
ENDING ON THE DISTRIBUTION DATE, AND NO ALTERNATIVE METHOD OF ALLOCATING TAX
ITEMS OF PDD TO THE PERIOD INCLUDING THE DISTRIBUTION SHALL BE USED.


 


2.5.                              PDD SEPARATE RETURNS.  PDD SHALL BE SOLELY
RESPONSIBLE FOR THE PREPARATION AND FILING OF ALL PDD SEPARATE RETURNS.  PDD
SHALL BE RESPONSIBLE FOR PAYING TO THE APPLICABLE TAX AUTHORITIES ALL TAXES
SHOWN AS DUE FROM ANY PDD AFFILIATE ON THE PDD SEPARATE RETURNS.


 


2.6.                              POST-DISTRIBUTION CONDUCT OF PDD.  ON OR AFTER
THE DISTRIBUTION DATE, PDD WILL NOT, NOR WILL IT PERMIT ANY PDD AFFILIATE TO,
MAKE OR CHANGE ANY ACCOUNTING METHOD, CHANGE ITS TAXABLE YEAR, AMEND ANY RETURN
OR TAKE ANY TAX POSITION ON ANY RETURN, TAKE ANY OTHER ACTION, OMIT TO TAKE ANY
ACTION, OR ENTER INTO ANY TRANSACTION THAT MAY REASONABLY BE EXPECTED TO RESULT
IN OR DOES RESULT IN ANY INCREASED TAX LIABILITY OR REDUCTION OF ANY TAX ASSET
OF THE PHARMACOPEIA CONSOLIDATED GROUP OR ANY PHARMACOPEIA AFFILIATE.


 


ARTICLE III
TAX SHARING


 


3.1.                              TAXES GENERALLY.  EXCEPT AS PROVIDED IN
SECTION 3.2 AND SECTION 3.3 OF THIS AGREEMENT, PHARMACOPEIA SHALL PAY OR CAUSE
TO BE PAID AND SHALL INDEMNIFY AND HOLD EACH PDD AFFILIATE HARMLESS AGAINST ALL
TAX LIABILITIES THAT ARISE UNDER EACH PHARMACOPEIA CONSOLIDATED RETURN.  PDD
SHALL PAY OR CAUSE TO BE PAID AND SHALL INDEMNIFY AND HOLD EACH PHARMACOPEIA
AFFILIATE HARMLESS AGAINST ALL TAX LIABILITIES THAT ARISE UNDER EACH PDD
SEPARATE RETURN.


 


3.2.                              ADJUSTMENTS.  IF ANY TAX RETURN IS EXAMINED BY
A TAXING AUTHORITY AND AN ADJUSTMENT RESULTS FROM SUCH EXAMINATION, LIABILITY
FOR TAXES ARISING FROM SUCH ADJUSTMENT SHALL BE BORNE BY THE RESPONSIBLE PARTY
AS DETERMINED UNDER SECTION 3.1, PROVIDED, HOWEVER, THAT IF THE ADJUSTMENT WHICH
RESULTS IN ADDITIONAL TAX LIABILITY TO ONE PARTY ALSO RESULTS IN A TAX BENEFIT
TO THE OTHER PARTY, THE PARTY RECEIVING SUCH TAX BENEFIT, TO THE EXTENT IT IS
EQUAL TO OR LESS THAN THE OTHER PARTY’S ADDITIONAL TAX LIABILITY, SHALL PAY SUCH
TAX BENEFIT TO THE OTHER PARTY WITHIN 30 DAYS AFTER SUCH TAX BENEFIT IS
REALIZED.  PROMPTLY AFTER RECEIVING NOTICE FROM THE PARTY HAVING THE ADJUSTMENT
WHICH RESULTS IN ADDITIONAL TAX LIABILITY, THE OTHER PARTY SHALL MAKE A CLAIM
FOR ANY TAX BENEFIT RESULTING FROM SUCH ADJUSTMENT, ON AN AMENDED TAX RETURN OR
IN A FORMAL OR INFORMAL CLAIM FILED WITH THE IRS, UNLESS THE AMOUNT OF SUCH TAX
BENEFIT IS IMMATERIAL OR UNLESS OTHERWISE AGREED BY THE PARTIES.  IF AN
ADJUSTMENT COULD BE GOVERNED BY BOTH THIS SECTION 3.2 AND ARTICLES VII OR VIII,
THOSE ARTICLES WILL TAKE PRECEDENCE OVER THIS SECTION 3.2.


 


3.3.                              SEPARATION TAXES.  NOTWITHSTANDING ANYTHING IN
THIS AGREEMENT TO THE CONTRARY, PDD SHALL INDEMNIFY AND HOLD HARMLESS EACH
PHARMACOPEIA AFFILIATE AGAINST LIABILITY FOR (I) ANY PDD CHANGE IN CONTROL TAX
AND (II) ANY SEPARATION TAX FOR WHICH PDD OR ITS AFFILIATES HAS AN OBLIGATION TO
INDEMNIFY PHARMACOPEIA UNDER ANY OTHER PROVISION OF THIS AGREEMENT.

 

7

--------------------------------------------------------------------------------


 


PHARMACOPEIA SHALL INDEMNIFY AND HOLD HARMLESS EACH PDD AFFILIATE AGAINST
LIABILITY FOR ALL OTHER SEPARATION TAXES.

 


ARTICLE IV
COOPERATION AND EXCHANGE OF INFORMATION; AUDITS AND ADJUSTMENTS


 


4.1.                              TAX RETURN INFORMATION.


 


(A)                                  PDD SHALL, AND SHALL CAUSE EACH APPROPRIATE
PDD AFFILIATE TO, PROVIDE PHARMACOPEIA WITH ALL INFORMATION AND OTHER ASSISTANCE
REASONABLY REQUESTED BY PHARMACOPEIA TO ENABLE THE PHARMACOPEIA AFFILIATES TO
PREPARE AND FILE PHARMACOPEIA CONSOLIDATED RETURNS REQUIRED TO BE FILED BY THEM
PURSUANT TO THIS AGREEMENT.


 


(B)                                 PHARMACOPEIA SHALL, AND SHALL CAUSE EACH
APPROPRIATE PHARMACOPEIA AFFILIATE TO, PROVIDE PDD WITH ALL INFORMATION AND
OTHER ASSISTANCE REASONABLY REQUESTED BY PDD TO ENABLE THE PDD AFFILIATES TO
PREPARE AND FILE PDD SEPARATE RETURNS REQUIRED TO BE FILED BY THEM PURSUANT TO
THIS AGREEMENT.


 


4.2.                              AUDITS AND ADJUSTMENTS.


 


(A)                                  WHENEVER A PHARMACOPEIA AFFILIATE OR PDD
AFFILIATE RECEIVES IN WRITING FROM THE IRS OR ANY OTHER TAXING AUTHORITY NOTICE
OF AN ADJUSTMENT THAT MAY GIVE RISE TO A PAYMENT FROM THE OTHER PARTY UNDER THIS
AGREEMENT OR OTHERWISE AFFECT THE OTHER PARTY’S TAXES, PHARMACOPEIA OR PDD, AS
THE CASE MAY BE, SHALL GIVE WRITTEN NOTICE OF THE ADJUSTMENT TO THE OTHER PARTY
IN ACCORDANCE WITH THE TERMS OF ARTICLE VIII.  THE AUDIT SHALL BE CONTROLLED AND
SETTLED PURSUANT TO THE TERMS OF THAT ARTICLE.


 


(B)                                 PDD AGREES REASONABLY TO COOPERATE WITH
PHARMACOPEIA IN THE NEGOTIATION, SETTLEMENT, OR LITIGATION OF ANY LIABILITY FOR
TAXES OF ANY PHARMACOPEIA AFFILIATE.


 


(C)                                  PHARMACOPEIA AGREES REASONABLY TO
COOPERATE, AND TO CAUSE EACH PHARMACOPEIA AFFILIATE TO COOPERATE, WITH PDD IN
THE NEGOTIATION, SETTLEMENT, OR LITIGATION OF ANY LIABILITY FOR TAXES OF ANY PDD
AFFILIATE.


 


(D)                                 PHARMACOPEIA WILL REASONABLY PROMPTLY NOTIFY
PDD IN WRITING OF ANY ADJUSTMENT INVOLVING A CHANGE IN THE TAX BASIS OF ANY
ASSET OF ANY PDD AFFILIATE, SPECIFYING THE NATURE OF THE CHANGE SO THAT SUCH PDD
AFFILIATE WILL BE ABLE TO REFLECT THE REVISED BASIS OF ITS TAX BOOKS AND RECORDS
FOR PERIODS BEGINNING ON OR AFTER THE DISTRIBUTION DATE.


 


4.3.                              PDD CARRYBACKS.  WHENEVER PERMITTED TO DO SO
BY APPLICABLE LAW, AND UNLESS AGREED OTHERWISE BY PHARMACOPEIA, PDD SHALL ELECT
TO RELINQUISH ANY CARRYBACK PERIOD WHICH WOULD INCLUDE ANY PRE-DISTRIBUTION TAX
PERIOD.


 

For purposes of this Article IV, the term “party” shall refer to any
Pharmacopeia Affiliate and any PDD Affiliate, as the case may be.

 

8

--------------------------------------------------------------------------------


 


ARTICLE V
RETENTION OF RECORDS


 


5.1.                              RETENTION OF RECORDS.  PHARMACOPEIA AND PDD
AGREE TO RETAIN THE APPROPRIATE RECORDS WHICH MAY AFFECT THE DETERMINATION OF
THE LIABILITY FOR TAXES OF ANY PDD AFFILIATE OR PHARMACOPEIA AFFILIATE,
RESPECTIVELY, UNTIL SUCH TIME AS THERE HAS BEEN A FINAL DETERMINATION WITH
RESPECT TO SUCH LIABILITY FOR TAXES.  A PARTY MAY SATISFY ITS OBLIGATIONS UNDER
THE PRECEDING SENTENCE BY ALLOWING THE OTHER PARTY TO DUPLICATE RECORDS AT SUCH
SECOND PARTY’S REQUEST AND EXPENSE.


 


5.2.                              STATUTE OF LIMITATIONS.  PHARMACOPEIA AND PDD
WILL NOTIFY EACH OTHER IN WRITING OF ANY WAIVERS OR EXTENSIONS OF THE APPLICABLE
STATUTE OF LIMITATIONS THAT MAY AFFECT THE PERIOD FOR WHICH ANY MATERIALS,
RECORDS, OR DOCUMENTS MUST BE RETAINED.


 


ARTICLE VI
COVENANTS


 


6.1.                              PHARMACOPEIA COVENANTS.  PHARMACOPEIA
COVENANTS TO PDD THAT:


 


(A)                                  NO PHARMACOPEIA AFFILIATE WILL TAKE ANY
ACTION OR FAIL TO TAKE ANY ACTION, WHICH ACTION OR FAILURE TO ACT WOULD CAUSE
THE CONTRIBUTION AND THE DISTRIBUTION TO FAIL TO QUALIFY UNDER SECTIONS 351(A),
355(A), AND 368(A)(1)(D) OF THE CODE OR ANY CORRESPONDING PROVISION OF STATE OR
LOCAL LAW.  WITHOUT LIMITING THE FOREGOING, PHARMACOPEIA COVENANTS TO PDD THAT:


 

(I)                                     DURING THE SIX-MONTH PERIOD FOLLOWING
THE DISTRIBUTION DATE, NO PHARMACOPEIA AFFILIATE WILL LIQUIDATE, MERGE, OR
CONSOLIDATE WITH ANY PERSON OR ENTER INTO ANY SUBSTANTIAL NEGOTIATIONS,
AGREEMENTS, OR ARRANGEMENTS WITH RESPECT TO ANY SUCH TRANSACTION.

 

(II)                                  DURING THE SIX-MONTH PERIOD FOLLOWING THE
DISTRIBUTION DATE, NO PHARMACOPEIA AFFILIATE WILL SELL, EXCHANGE, DISTRIBUTE, OR
OTHERWISE DISPOSE OF ASSETS TO ANY PERSON OR ENTER INTO ANY SUBSTANTIAL
NEGOTIATIONS, AGREEMENTS, OR ARRANGEMENTS WITH RESPECT TO ANY SUCH TRANSACTION,
EXCEPT IN THE ORDINARY COURSE OF BUSINESS.

 

(III)                               FOLLOWING THE DISTRIBUTION, ACCELRYS AND ITS
SUBSIDIARIES WILL, FOR A MINIMUM OF TWO YEARS, CONTINUE THE ACTIVE CONDUCT OF
THE SOFTWARE BUSINESS.

 

(IV)                              NO PHARMACOPEIA AFFILIATE WILL TAKE ANY ACTION
INCONSISTENT WITH THE INFORMATION AND REPRESENTATIONS IN THE OPINION DOCUMENTS.

 

(V)                                 NO PHARMACOPEIA AFFILIATE WILL REPURCHASE
STOCK OF PHARMACOPEIA IN A MANNER CONTRARY TO THE REQUIREMENTS OF REVENUE
PROCEDURE 96-30 OR IN A MANNER CONTRARY TO THE REPRESENTATIONS MADE IN THE
OPINION DOCUMENTS.

 

(VI)                              NO PHARMACOPEIA AFFILIATE WILL PERMIT ITS
AGENTS TO TAKE ANY OF THE ACTIONS DESCRIBED IN ITEMS (I) THROUGH (V) ABOVE ON
ITS BEHALF.

 

9

--------------------------------------------------------------------------------


 


(B)                                 NO PHARMACOPEIA AFFILIATE WILL TAKE OR OMIT
TO TAKE (OR PERMIT ITS AGENTS TO TAKE OR OMIT TO TAKE) ANY ACTION THAT RESULTS
IN ANY SEPARATION TAX BEING IMPOSED ON ANY PDD AFFILIATE IN EXCESS OF THE AMOUNT
THAT WOULD BE IMPOSED ON SUCH PDD AFFILIATE, BASED UPON:


 

(I)                                     ANY SPECIFIC AGREEMENTS BETWEEN A
PHARMACOPEIA AFFILIATE AND A PDD AFFILIATE AS TO THE MANNER IN WHICH THE
CONTRIBUTION AND DISTRIBUTION AND ANY OTHER RELEVANT TRANSACTIONS ARE TO BE
TREATED FOR TAX PURPOSES, AND

 

(II)                                  TO THE EXTENT NOT CONTRARY TO THE
AGREEMENTS DESCRIBED IN SECTION 6.1(B)(I), THE FORM OF THE CONTRIBUTION AND
DISTRIBUTION AND ANY OTHER RELEVANT TRANSACTIONS AS SET FORTH IN AGREEMENTS
BETWEEN THE RELEVANT PHARMACOPEIA AFFILIATES AND PDD AFFILIATES.

 


(C)                                  WITHIN THE TWO-YEAR PERIOD FOLLOWING THE
DISTRIBUTION, NO PHARMACOPEIA AFFILIATE WILL TAKE ANY ACTION (INCLUDING STOCK
ISSUANCES, WHETHER PURSUANT TO THE EXERCISE OF OPTIONS OR SIMILAR INTERESTS OR
OTHERWISE, OPTION GRANTS, CAPITAL CONTRIBUTIONS, OR REDEMPTIONS) OR OMIT TO TAKE
ANY ACTION (OR PERMIT ITS AGENTS TO TAKE OR OMIT TO TAKE ANY ACTION) WHICH IS
REASONABLY LIKELY TO, EITHER ALONE OR IN COMBINATION WITH ACTIONS OR OMISSIONS
BY ANY PHARMACOPEIA AFFILIATE OR ANY OTHER PARTY, RESULT IN THE IMPOSITION OF
ANY SEPARATION TAX.


 


6.2.                              PDD COVENANTS.  PDD COVENANTS TO PHARMACOPEIA
THAT:


 


(A)                                  NO PDD AFFILIATE WILL TAKE ANY ACTION OR
FAIL TO TAKE ANY ACTION, WHICH ACTION OR FAILURE TO ACT WOULD CAUSE THE
CONTRIBUTION AND THE DISTRIBUTION TO FAIL TO QUALIFY UNDER SECTIONS 351(A),
355(A), AND 368(A)(1)(D) OF THE CODE OR ANY CORRESPONDING PROVISION OF STATE OR
LOCAL LAW.  WITHOUT LIMITING THE FOREGOING, PDD COVENANTS TO PHARMACOPEIA THAT:


 

(I)                                     DURING THE SIX-MONTH PERIOD FOLLOWING
THE DISTRIBUTION DATE, PDD WILL NOT LIQUIDATE, MERGE, OR CONSOLIDATE WITH ANY
PERSON, OR ENTER INTO ANY SUBSTANTIAL NEGOTIATIONS, AGREEMENTS, OR ARRANGEMENTS
WITH RESPECT TO ANY SUCH TRANSACTION.

 

(II)                                  DURING THE SIX-MONTH PERIOD FOLLOWING THE
DISTRIBUTION DATE, NO PDD AFFILIATE WILL SELL, EXCHANGE, DISTRIBUTE, OR
OTHERWISE DISPOSE OF ASSETS TO ANY PERSON, OR ENTER INTO ANY SUBSTANTIAL
NEGOTIATIONS, AGREEMENTS, OR ARRANGEMENTS WITH RESPECT TO ANY SUCH TRANSACTION,
EXCEPT IN THE ORDINARY COURSE OF BUSINESS.

 

(III)                               FOLLOWING THE DISTRIBUTION, PDD WILL, FOR A
MINIMUM OF TWO YEARS, CONTINUE THE ACTIVE CONDUCT OF THE DRUG DISCOVERY
BUSINESS.

 

(IV)                              NO PDD AFFILIATE WILL TAKE ANY ACTION
INCONSISTENT WITH THE INFORMATION AND REPRESENTATIONS IN THE OPINION DOCUMENTS.

 

(V)                                 NO PDD AFFILIATE WILL REPURCHASE STOCK OF
PDD IN A MANNER CONTRARY TO THE REQUIREMENTS OF REVENUE PROCEDURE 96-30 OR IN A
MANNER CONTRARY TO THE REPRESENTATIONS MADE IN THE OPINION DOCUMENTS.

 

10

--------------------------------------------------------------------------------


 

(VI)                              NO PDD AFFILIATE WILL PERMIT ITS AGENTS TO
TAKE ANY OF THE ACTIONS DESCRIBED IN ITEMS (I) THROUGH (V) ABOVE ON ITS BEHALF.

 


(B)                                 NO PDD AFFILIATE WILL TAKE OR OMIT TO TAKE
(OR PERMIT ITS AGENTS TO TAKE OR OMIT TO TAKE) ANY ACTION THAT RESULTS IN ANY
SEPARATION TAX BEING IMPOSED ON ANY PHARMACOPEIA AFFILIATE IN EXCESS OF THE
AMOUNT THAT WOULD BE IMPOSED ON SUCH PHARMACOPEIA AFFILIATE, BASED UPON:


 

(I)                                     ANY SPECIFIC AGREEMENTS BETWEEN A
PHARMACOPEIA AFFILIATE AND A PDD AFFILIATE AS TO THE MANNER IN WHICH THE
CONTRIBUTION AND DISTRIBUTION AND ANY OTHER RELEVANT TRANSACTIONS ARE TO BE
TREATED FOR TAX PURPOSES, AND

 

(II)                                  TO THE EXTENT NOT CONTRARY TO THE
AGREEMENTS DESCRIBED IN SECTION 6.1(B)(I), THE FORM OF THE CONTRIBUTION AND
DISTRIBUTION AND ANY OTHER RELEVANT TRANSACTIONS AS SET FORTH IN AGREEMENTS
BETWEEN THE RELEVANT PHARMACOPEIA AFFILIATES AND PDD AFFILIATES.

 


(C)                                  WITHIN THE TWO-YEAR PERIOD FOLLOWING THE
DISTRIBUTION, NO PDD AFFILIATE WILL TAKE ANY ACTION (INCLUDING STOCK ISSUANCES,
WHETHER PURSUANT TO THE EXERCISE OF OPTIONS OR SIMILAR INTERESTS OR OTHERWISE,
OPTION GRANTS, CAPITAL CONTRIBUTIONS, OR REDEMPTIONS) OR OMIT TO TAKE ANY ACTION
(OR PERMIT ITS AGENTS TO TAKE OR OMIT TO TAKE ANY ACTION) WHICH IS REASONABLY
LIKELY TO, EITHER ALONE OR IN COMBINATION WITH ACTIONS OR OMISSIONS BY ANY PDD
AFFILIATE OR ANY OTHER PARTY, RESULT IN THE IMPOSITION OF ANY SEPARATION TAX.


 


6.3.                              EXCEPTIONS.  ANY PHARMACOPEIA AFFILIATE OR PDD
AFFILIATE MAY TAKE ACTIONS INCONSISTENT WITH THE COVENANTS CONTAINED IN
SECTION 6.1, IF PHARMACOPEIA OR PDD, AS THE CASE MAY BE OBTAINS AN UNQUALIFIED
TAX OPINION, IT BEING UNDERSTOOD THAT EACH PARTY HERETO AGREES TO COOPERATE WITH
THE PARTY SEEKING SUCH OPINION AND USE ITS REASONABLE BEST EFFORTS TO ASSIST THE
PARTY SEEKING SUCH OPINION IN ITS ATTEMPTING TO OBTAIN, AS EXPEDITIOUSLY AS
POSSIBLE, ANY OPINION DESCRIBED IN THIS SECTION 6.3.


 


ARTICLE VII
INDEMNITY OBLIGATIONS


 


7.1.                              PDD INDEMNITY.  EACH PDD AFFILIATE
(COLLECTIVELY, JOINTLY AND SEVERALLY, THE “PDD INDEMNIFYING PARTIES”) WILL
JOINTLY AND SEVERALLY INDEMNIFY EACH PHARMACOPEIA AFFILIATE (EACH A
“PHARMACOPEIA INDEMNIFIED PARTY”) AGAINST AND HOLD THEM HARMLESS FROM:


 


(A)                                  ANY STATE AND LOCAL TAX OF ANY PDD
AFFILIATE, EXCLUDING ANY COMBINED STATE TAX AND EXCLUDING (FOR PURPOSES OF THIS
SECTION 7.1(A)) ANY SEPARATION TAX;


 


(B)                                 ANY SEPARATION TAXES RESULTING FROM A BREACH
BY A PDD INDEMNIFYING PARTY OF (I) ANY REPRESENTATION OR COVENANT IN AN OPINION
DOCUMENT (AS SUCH REPRESENTATION IS MODIFIED, QUALIFIED OR ELABORATED IN ANY
SUBSEQUENT OPINION DOCUMENT), (II) ANY REPRESENTATION,

 

11

--------------------------------------------------------------------------------


 


COVENANT OR OTHER AGREEMENT SET FORTH IN THIS AGREEMENT, OR (III) ANY AGREEMENTS
OR COVENANTS BETWEEN A PHARMACOPEIA AFFILIATE AND A PDD AFFILIATE PERTAINING TO
TAX MATTERS;


 


(C)                                  ANY PDD CHANGE IN CONTROL TAX;


 


(D)                                 ANY TAX LIABILITY ARISING FROM AN ADJUSTMENT
FOR WHICH PDD IS RESPONSIBLE UNDER SECTION 3.2;


 


(E)                                  ANY TAX IMPOSED ON A PHARMACOPEIA AFFILIATE
AS A RESULT OF PDD’S FAILURE TO COOPERATE WITH PHARMACOPEIA UNDER ARTICLE VIII;
AND


 


(F)                                    ANY TAX INCREASE TO PHARMACOPEIA
RESULTING FROM PDD’S ADOPTION OF A POSITION INCONSISTENT WITH THE ALLOCATION SET
OUT IN SECTION 2.4.


 


7.2.                              PHARMACOPEIA INDEMNITY.  EACH PHARMACOPEIA
AFFILIATE (COLLECTIVELY, JOINTLY AND SEVERALLY, THE “PHARMACOPEIA INDEMNIFYING
PARTIES” AND, TOGETHER WITH PDD INDEMNIFYING PARTIES, THE “INDEMNIFYING
PARTIES”) WILL JOINTLY AND SEVERALLY INDEMNIFY EACH PDD AFFILIATE (EACH A “PDD
INDEMNIFIED PARTY” AND, TOGETHER WITH THE PHARMACOPEIA INDEMNIFIED PARTIES, THE
“INDEMNIFIED PARTIES”) AGAINST AND HOLD THEM HARMLESS FROM:


 


(A)                                  ANY PHARMACOPEIA CONSOLIDATED GROUP TAXES,
EXCLUDING (FOR PURPOSES OF THIS SECTION 7.2) ANY SEPARATION TAXES;


 


(B)                                 ANY SEPARATE STATE OR LOCAL TAX AND ANY
FOREIGN TAX OF ANY PHARMACOPEIA AFFILIATE;


 


(C)                                  ANY LIABILITY OR DAMAGE ARISING FROM THE
BREACH BY ANY PHARMACOPEIA AFFILIATE OF (I) ANY REPRESENTATION OR COVENANT IN AN
OPINION DOCUMENT (AS SUCH REPRESENTATION IS MODIFIED, QUALIFIED OR ELABORATED IN
ANY SUBSEQUENT OPINION DOCUMENT), (II) ANY REPRESENTATION, COVENANT OR OTHER
AGREEMENT SET FORTH IN THIS AGREEMENT, OR (III) ANY AGREEMENTS OR COVENANTS
BETWEEN A PHARMACOPEIA AFFILIATE AND A PDD AFFILIATE PERTAINING TO TAX MATTERS;


 


(D)                                 ANY SEPARATION TAXES (OTHER THAN SUCH TAXES
FOR WHICH PDD IS REQUIRED TO INDEMNIFY PHARMACOPEIA UNDER SECTION 7.1);


 


(E)                                  ANY TAX LIABILITY ARISING FROM AN
ADJUSTMENT FOR WHICH PHARMACOPEIA IS RESPONSIBLE UNDER SECTION 3.2; AND


 


(F)                                    ANY TAX IMPOSED ON A PDD AFFILIATE (OTHER
THAN A SEPARATION TAX) AS A RESULT OF PHARMACOPEIA’S FAILURE TO COOPERATE WITH
PDD UNDER ARTICLE VIII (EACH OF THE ITEMS DESCRIBED IN SECTION 7.1 OR 7.2, AN
“INDEMNIFIED LIABILITY”).


 


7.3.                              AMOUNT OF INDEMNITY.  THE AMOUNT OF TAX
INCLUDED IN AN INDEMNIFIED LIABILITY THAT IS INCURRED BY ANY INDEMNIFIED PARTY
SHALL IN THE CASE OF A TAX BASED OR DETERMINED WITH REFERENCE TO INCOME SHALL
FOR ANY YEAR BE THE DIFFERENCE BETWEEN (X) THE ACTUAL TAX INCURRED BY

 

12

--------------------------------------------------------------------------------


 


THE INDEMNIFIED PARTY FOR SUCH YEAR AND (Y) THE AMOUNT OF TAX THAT THE
INDEMNIFIED PARTY WOULD HAVE PAID IN SUCH YEAR ABSENT THE TAX ITEMS (OR
ADJUSTMENTS THERETO) IN THAT YEAR OR ANY PRIOR YEAR GIVING RISE TO THE
INDEMNIFIED LIABILITY.  FOR THE AVOIDANCE OF DOUBT, IF AN ADJUSTMENT TO ANY TAX
ITEM WOULD HAVE RESULTED IN ADDITIONAL TAX PAID BUT FOR THE AVAILABILITY OF NET
OPERATING LOSSES OR TAX CREDITS, THE INDEMNIFYING PARTY SHALL INDEMNIFY THE
INDEMNIFIED PARTY WHEN, AS, AND TO THE EXTENT THAT SUCH LOSS OR CREDIT
CARRYFORWARD WOULD OTHERWISE HAVE BEEN AVAILABLE TO REDUCE ANY TAX.  ALL AMOUNTS
PAYABLE UNDER THIS AGREEMENT SHALL BE TREATED AS ADJUSTMENTS TO THE AMOUNT OF
THE CONTRIBUTION, PROVIDED THAT IF ANY TAXING JURISDICTION DETERMINES THAT THE
AMOUNTS RECEIVED BY AN INDEMNIFIED PARTY NEVERTHELESS ARE TAXABLE, THEN THE
INDEMNIFYING PARTY SHALL MAKE ADDITIONAL PAYMENTS TO THE INDEMNIFIED PARTY SO
THAT THE INDEMNIFIED PARTY IS MADE WHOLE ON AN AFTER-TAX BASIS.  FOR THIS
PURPOSE, THE AMOUNT OF TAXES IMPOSED ON THE PAYMENTS SHALL BE DETERMINED BASED
ON THE TAXING JURISDICTION’S HIGHEST MARGINAL TAX RATE APPLICABLE TO TAXABLE
INCOME OF CORPORATIONS SUCH AS THE INDEMNIFIED PARTY ON INCOME OF THE CHARACTER
SUBJECT TO TAX AND INDEMNIFIED AGAINST UNDER THIS ARTICLE VII FOR THE TAXABLE
PERIOD IN WHICH THE DISTRIBUTION OCCURS (NET OF ANY FEDERAL TAX BENEFIT FROM
STATE AND LOCAL TAXES).


 


ARTICLE VIII
PROCEDURAL ASPECTS OF INDEMNITY


 


8.1.                              GENERAL.


 


(A)                                  IF EITHER ANY INDEMNIFIED PARTY OR ANY
INDEMNIFYING PARTY RECEIVES ANY WRITTEN NOTICE OF DEFICIENCY, CLAIM OR
ADJUSTMENT OR ANY OTHER WRITTEN COMMUNICATION FROM ANY TAXING AUTHORITY THAT MAY
RESULT IN AN INDEMNIFIED LIABILITY, THE PARTY RECEIVING SUCH NOTICE OR
COMMUNICATION SHALL PROMPTLY GIVE WRITTEN NOTICE THEREOF TO THE OTHER PARTY,
PROVIDED THAT ANY DELAY BY AN INDEMNIFIED PARTY IN SO NOTIFYING AN INDEMNIFYING
PARTY SHALL NOT RELIEVE THE INDEMNIFYING PARTY OF ANY LIABILITY HEREUNDER,
EXCEPT TO THE EXTENT (I) SUCH DELAY RESTRICTS THE ABILITY OF THE INDEMNIFYING
PARTY TO CONTEST THE RESULTING INDEMNIFIED LIABILITY ADMINISTRATIVELY OR IN THE
COURTS IN ACCORDANCE WITH SECTION 8.2 AND (II) THE INDEMNIFYING PARTY IS
MATERIALLY AND ADVERSELY PREJUDICED BY THE DELAY.


 


(B)                                 THE PARTIES HERETO UNDERTAKE AND AGREE THAT
FROM AND AFTER SUCH TIME AS THEY OBTAIN KNOWLEDGE THAT ANY REPRESENTATIVE OF A
TAXING AUTHORITY HAS BEGUN TO INVESTIGATE OR INQUIRE INTO THE DISTRIBUTION
(WHETHER OR NOT SUCH INVESTIGATION OR INQUIRY IS A FORMAL OR INFORMAL
INVESTIGATION OR INQUIRY), THE PARTY OBTAINING SUCH KNOWLEDGE SHALL (I) NOTIFY
THE OTHER PARTY THEREOF, PROVIDED THAT ANY DELAY BY AN INDEMNIFIED PARTY IN SO
NOTIFYING AN INDEMNIFYING PARTY SHALL NOT RELIEVE THE INDEMNIFYING PARTY OF ANY
LIABILITY HEREUNDER (EXCEPT TO THE EXTENT (A) SUCH DELAY RESTRICTS THE ABILITY
OF THE INDEMNIFYING PARTY TO CONTEST THE RESULTING INDEMNIFIED LIABILITY
ADMINISTRATIVELY OR IN THE COURTS IN ACCORDANCE WITH SECTION 8.2 AND (B) THE
INDEMNIFYING PARTY IS MATERIALLY AND ADVERSELY PREJUDICED BY SUCH DELAY), (II)
CONSULT WITH THE OTHER PARTY FROM TIME TO TIME AS TO THE CONDUCT OF SUCH
INVESTIGATION OR INQUIRY, (III) PROVIDE THE OTHER PARTY WITH COPIES OF ALL
CORRESPONDENCE WITH SUCH TAXING AUTHORITY OR ANY REPRESENTATIVE THEREOF
PERTAINING TO SUCH INVESTIGATION OR INQUIRY, AND (IV) ARRANGE FOR A
REPRESENTATIVE OF THE OTHER PARTY TO BE PRESENT AT ALL

 

13

--------------------------------------------------------------------------------


 


MEETINGS WITH SUCH TAXING AUTHORITY OR ANY REPRESENTATIVE THEREOF PERTAINING TO
SUCH INVESTIGATION OR INQUIRY.


 


8.2.                              CONTESTS.


 


(A)                                  PROVIDED THAT (I) AN INDEMNIFYING PARTY
SHALL FURNISH THE INDEMNIFIED PARTY WITH EVIDENCE REASONABLY SATISFACTORY TO THE
INDEMNIFIED PARTY OF ITS ABILITY TO PAY THE FULL AMOUNT OF THE INDEMNIFIED
LIABILITY AND (II) SUCH INDEMNIFYING PARTY ACKNOWLEDGES IN WRITING THAT THE
ASSERTED LIABILITY IS AN INDEMNIFIED LIABILITY, SUCH INDEMNIFYING PARTY SHALL
ASSUME AND DIRECT THE DEFENSE OR SETTLEMENT OF ANY TAX EXAMINATION,
ADMINISTRATIVE APPEAL, HEARING, ARBITRATION, SUIT OR OTHER PROCEEDING (EACH A
“PROCEEDING”) COMMENCED, FILED OR OTHERWISE INITIATED OR CONVENED TO INVESTIGATE
OR RESOLVE THE EXISTENCE AND EXTENT OF SUCH LIABILITY.


 


(B)                                 IF THE INDEMNIFIED LIABILITY IS GROUPED WITH
OTHER UNRELATED ASSERTED LIABILITIES OR ISSUES IN THE PROCEEDING, THE PARTIES
SHALL USE THEIR RESPECTIVE BEST EFFORTS TO CAUSE THE INDEMNIFIED LIABILITY TO BE
THE SUBJECT OF A SEPARATE PROCEEDING.  IF SUCH SEVERANCE IS NOT POSSIBLE, THE
INDEMNIFYING PARTY SHALL ASSUME AND DIRECT AND BE RESPONSIBLE ONLY FOR THE
MATTERS RELATING TO THE INDEMNIFIED LIABILITY.  THE INDEMNIFIED PARTY MAY
SETTLE, PARTIALLY SETTLE, OR OTHERWISE RESOLVE ANY CONTROVERSY INVOLVING THE
INDEMNIFIED PARTY’S RETURN TO WHICH THE PARTICULAR ADJUSTMENT RELATES, SO LONG
AS THE INDEMNIFIED PARTY DOES NOT SETTLE, PARTIALLY SETTLE, OR OTHERWISE RESOLVE
THE CONTROVERSY IN A MANNER INCONSISTENT WITH THE INDEMNIFYING PARTY’S POSITION,
WITHOUT PRIOR WRITTEN CONSENT, WHICH MAY NOT BE UNREASONABLY WITHHELD, FROM THE
INDEMNIFYING PARTY.


 


(C)                                  NOTWITHSTANDING THE FOREGOING, IF AT ANY
TIME DURING A PROCEEDING CONTROLLED BY AN INDEMNIFYING PARTY PURSUANT TO
SECTION 8.2(A) SUCH INDEMNIFYING PARTY FAILS TO PROVIDE EVIDENCE REASONABLY
SATISFACTORY TO THE INDEMNIFIED PARTY OF ITS ABILITY TO PAY THE FULL AMOUNT OF
THE INDEMNIFIED LIABILITY OR THE INDEMNIFIED PARTY REASONABLY DETERMINES, AFTER
DUE INVESTIGATION, THAT SUCH INDEMNIFYING PARTY COULD NOT PAY THE FULL AMOUNT OF
THE INDEMNIFIED LIABILITY, THEN THE INDEMNIFIED PARTY MAY ASSUME CONTROL OF THE
PROCEEDINGS UPON 7 DAYS WRITTEN NOTICE.


 


(D)                                 IN ADDITION TO AMOUNTS REFERRED TO IN
SECTION 7.1 OR SECTION 7.2, AN INDEMNIFYING PARTY SHALL PAY ALL OUT-OF-POCKET
EXPENSES AND OTHER COSTS RELATED TO THE INDEMNIFIED LIABILITY, INCLUDING BUT NOT
LIMITED TO FEES FOR ATTORNEYS, ACCOUNTANTS, EXPERT WITNESSES OR OTHER
CONSULTANTS RETAINED BY SUCH INDEMNIFYING PARTY AND/OR THE INDEMNIFIED PARTY. 
TO THE EXTENT THAT ANY SUCH EXPENSES AND OTHER COSTS HAVE BEEN OR ARE PAID BY AN
INDEMNIFIED PARTY, THE INDEMNIFYING PARTY SHALL PROMPTLY REIMBURSE THE
INDEMNIFIED PARTY THEREFOR.


 


(E)                                  AN INDEMNIFYING PARTY SHALL NOT PAY (UNLESS
OTHERWISE REQUIRED BY A PROPER NOTICE OF LEVY AND AFTER PROMPT NOTIFICATION TO
THE INDEMNIFIED PARTY OF RECEIPT OF NOTICE AND DEMAND FOR PAYMENT), SETTLE,
COMPROMISE OR CONCEDE ANY PORTION OF THE INDEMNIFIED LIABILITY WITHOUT THE
WRITTEN CONSENT OF THE INDEMNIFIED PARTY, WHICH CONSENT SHALL NOT BE
UNREASONABLY WITHHELD.  AN INDEMNIFYING PARTY SHALL, ON A TIMELY BASIS, KEEP THE
INDEMNIFIED

 

14

--------------------------------------------------------------------------------


 


PARTY INFORMED OF ALL DEVELOPMENTS IN THE PROCEEDING AND PROVIDE THE INDEMNIFIED
PARTY WITH COPIES OF ALL PLEADINGS, BRIEFS, ORDERS, AND OTHER WRITTEN PAPERS.


 


(F)                                    ANY PROCEEDING WHICH IS NOT CONTROLLED OR
WHICH IS NO LONGER CONTROLLED BY AN INDEMNIFYING PARTY PURSUANT TO THIS
SECTION 8.2 SHALL BE CONTROLLED AND DIRECTED EXCLUSIVELY BY THE INDEMNIFIED
PARTY, AND ANY RELATED OUT-OF-POCKET EXPENSES AND OTHER COSTS INCURRED BY THE
INDEMNIFIED PARTY, INCLUDING BUT NOT LIMITED TO FEES FOR ATTORNEYS, ACCOUNTANTS,
EXPERT WITNESS OR OTHER CONSULTANTS, SHALL BE REIMBURSED BY SUCH INDEMNIFYING
PARTY.  AN INDEMNIFIED PARTY WILL NOT BE REQUIRED TO PURSUE THE CLAIM IN FEDERAL
DISTRICT COURT, THE COURT OF FEDERAL CLAIMS OR ANY STATE OR FOREIGN COURT IF AS
A PREREQUISITE TO SUCH COURT’S JURISDICTION, THE INDEMNIFIED PARTY IS REQUIRED
TO PAY THE ASSERTED LIABILITY UNLESS THE FUNDS NECESSARY TO INVOKE SUCH
JURISDICTION ARE PROVIDED BY SUCH INDEMNIFYING PARTY.


 


8.3.                              TIME AND MANNER OF PAYMENT.  AN INDEMNIFYING
PARTY SHALL PAY TO THE INDEMNIFIED PARTY THE AMOUNT OF THE INDEMNIFIED LIABILITY
AND ANY EXPENSES OR OTHER COSTS INDEMNIFIED AGAINST (LESS ANY AMOUNT PAID
DIRECTLY BY AN INDEMNIFYING PARTY TO THE TAXING AUTHORITY) NO LESS THAN SEVEN
(7) DAYS PRIOR TO THE DATE PAYMENT OF THE INDEMNIFIED LIABILITY IS TO BE MADE TO
THE TAXING AUTHORITY.  SUCH PAYMENT SHALL BE PAID BY WIRE TRANSFER OF
IMMEDIATELY AVAILABLE FUNDS TO AN ACCOUNT DESIGNATED BY THE INDEMNIFIED PARTY BY
WRITTEN NOTICE TO AN INDEMNIFYING PARTY PRIOR TO THE DUE DATE OF SUCH PAYMENT. 
IF AN INDEMNIFYING PARTY DELAYS MAKING PAYMENT BEYOND THE DUE DATE HEREUNDER,
SUCH PARTY SHALL PAY INTEREST ON THE AMOUNT UNPAID AT THE IRS INTEREST RATE FOR
EACH DAY AND THE ACTUAL NUMBER OF DAYS FOR WHICH ANY AMOUNT DUE HEREUNDER IS
UNPAID.


 


8.4.                              REFUNDS.  IN CONNECTION WITH THIS AGREEMENT,
IF AN INDEMNIFIED PARTY RECEIVES A REFUND IN RESPECT OF AMOUNTS PAID BY AN
INDEMNIFYING PARTY TO ANY TAXING AUTHORITY ON ITS BEHALF, OR SHOULD ANY SUCH
AMOUNTS THAT WOULD OTHERWISE BE REFUNDABLE TO THE INDEMNIFYING PARTY BE APPLIED
BY THE TAXING AUTHORITY TO OBLIGATIONS OF THE INDEMNIFIED PARTY UNRELATED TO AN
INDEMNIFIED LIABILITY, THEN SUCH INDEMNIFIED PARTY SHALL, PROMPTLY FOLLOWING
RECEIPT (OR NOTIFICATION OF CREDIT), REMIT SUCH REFUND AND ANY RELATED INTEREST
TO SUCH INDEMNIFYING PARTY.


 


8.5.                              COOPERATION.  THE PARTIES SHALL COOPERATE WITH
ONE ANOTHER IN A TIMELY MANNER IN ANY ADMINISTRATIVE OR JUDICIAL PROCEEDING
INVOLVING ANY MATTER THAT MAY RESULT IN AN INDEMNIFIED LIABILITY.


 


8.6.                              AFFILIATES.  PHARMACOPEIA AGREES AND
ACKNOWLEDGES THAT PHARMACOPEIA SHALL BE RESPONSIBLE FOR THE PERFORMANCE OF THE
OBLIGATIONS OF EACH PHARMACOPEIA AFFILIATE UNDER THIS AGREEMENT.  PDD AGREES AND
ACKNOWLEDGES THAT PDD SHALL BE RESPONSIBLE FOR THE PERFORMANCE OF THE
OBLIGATIONS OF EACH PDD AFFILIATE UNDER THIS AGREEMENT.


 


8.7.                              APPLICATION TO PRESENT AND FUTURE
SUBSIDIARIES.  THIS AGREEMENT IS BEING ENTERED INTO BY PHARMACOPEIA AND PDD ON
BEHALF OF THEMSELVES AND EACH PHARMACOPEIA AFFILIATE AND EACH PDD AFFILIATE,
RESPECTIVELY.  THIS AGREEMENT SHALL CONSTITUTE A DIRECT OBLIGATION OF EACH SUCH
AFFILIATE AND SHALL BE DEEMED TO HAVE BEEN READOPTED AND AFFIRMED ON BEHALF OF
ANY

 

15

--------------------------------------------------------------------------------


 


CORPORATION OR OTHER ENTITY WHICH BECOMES A PHARMACOPEIA AFFILIATE OR A PDD
AFFILIATE IN THE FUTURE.


 


ARTICLE IX
DISPUTE RESOLUTION


 


9.1.                              DISPUTES.


 


(A)                                  RESOLUTION OF ANY AND ALL DISPUTES ARISING
FROM OR IN CONNECTION WITH THIS AGREEMENT, WHETHER BASED ON CONTRACT, TORT,
STATUTE, OR OTHERWISE, INCLUDING, BUT NOT LIMITED TO, DISPUTES IN CONNECTION
WITH CLAIMS BY THIRD PARTIES (COLLECTIVELY, “DISPUTES”) SHALL BE SUBJECT TO THE
PROVISIONS OF THIS SECTION 9.1; PROVIDED, HOWEVER, THAT NOTHING CONTAINED HEREIN
SHALL PRECLUDE EITHER PARTY FROM SEEKING OR OBTAINING (I) INJUNCTIVE RELIEF OR
(II) EQUITABLE OR OTHER JUDICIAL RELIEF TO ENFORCE THE PROVISIONS HEREOF OR TO
PRESERVE THE STATUS QUO PENDING RESOLUTION OF DISPUTES HEREUNDER.


 


(B)                                 EITHER PARTY MAY GIVE THE OTHER PARTY
WRITTEN NOTICE OF ANY DISPUTE NOT RESOLVED IN THE NORMAL COURSE OF BUSINESS. 
THE PARTIES SHALL ATTEMPT IN GOOD FAITH TO RESOLVE ANY DISPUTE PROMPTLY BY
NEGOTIATION BETWEEN EXECUTIVES OF THE PARTIES WHO HAVE AUTHORITY TO SETTLE THE
CONTROVERSY AND WHO ARE AT A HIGHER LEVEL OF MANAGEMENT THAN THE PERSONS WITH
DIRECT RESPONSIBILITY FOR ADMINISTRATION OF THIS AGREEMENT.  WITHIN 30 DAYS
AFTER DELIVERY OF THE NOTICE, THE FOREGOING EXECUTIVES OF BOTH PARTIES SHALL
MEET AT A MUTUALLY ACCEPTABLE TIME AND PLACE, AND THEREAFTER AS OFTEN AS THEY
REASONABLY DEEM NECESSARY FOR A PERIOD NOT TO EXCEED 15 DAYS, TO ATTEMPT TO
RESOLVE THE DISPUTE.  ALL REASONABLE REQUESTS FOR INFORMATION MADE BY ONE PARTY
TO THE OTHER WILL BE HONORED.  IF THE PARTIES DO NOT RESOLVE THE DISPUTE WITHIN
SUCH 45 DAY PERIOD (THE “INITIAL MEDIATION PERIOD”), THE PARTIES SHALL ATTEMPT
IN GOOD FAITH TO RESOLVE THE DISPUTE BY NEGOTIATION BETWEEN (A) IN THE CASE OF
PHARMACOPEIA, THE CHIEF FINANCIAL OFFICER, AND (B) IN THE CASE OF PDD, THE CHIEF
FINANCIAL OFFICER (COLLECTIVELY, THE “DESIGNATED OFFICERS”).  SUCH OFFICERS
SHALL MEET AT A MUTUALLY ACCEPTABLE TIME AND PLACE (BUT IN ANY EVENT NO LATER
THAN 15 DAYS FOLLOWING THE EXPIRATION OF THE INITIAL MEDIATION PERIOD) AND
THEREAFTER AS OFTEN AS THEY REASONABLY DEEM NECESSARY FOR A PERIOD NOT TO EXCEED
15 DAYS, TO ATTEMPT TO RESOLVE THE DISPUTE.


 


(C)                                  IF THE DISPUTE HAS NOT BEEN RESOLVED BY
NEGOTIATION WITHIN 75 DAYS OF THE FIRST PARTY’S NOTICE, OR IF THE PARTIES FAILED
TO MEET WITHIN 30 DAYS OF THE FIRST PARTY’S NOTICE, OR IF THE DESIGNATED
OFFICERS FAILED TO MEET WITHIN 60 DAYS OF THE FIRST PARTY’S NOTICE, EITHER PARTY
MAY COMMENCE ANY LITIGATION OR OTHER PROCEDURE ALLOWED BY LAW.


 


ARTICLE X
GENERAL


 


10.1.                        TERM OF THE AGREEMENT.  THIS AGREEMENT SHALL BECOME
EFFECTIVE AS OF THE DISTRIBUTION DATE, AND EXCEPT AS EXPRESSLY PROVIDED HEREIN,
SHALL CONTINUE IN FULL FORCE AND EFFECT INDEFINITELY.

 

16

--------------------------------------------------------------------------------


 


10.2.                        ELECTIONS UNDER CODE SECTION 1552.  NOTHING IN THIS
AGREEMENT IS INTENDED TO CHANGE OR OTHERWISE AFFECT ANY ELECTION MADE BY OR ON
BEHALF OF THE PHARMACOPEIA CONSOLIDATED GROUP WITH RESPECT TO THE CALCULATION OF
EARNINGS AND PROFITS UNDER CODE SECTION 1552.


 


10.3.                        INJUNCTIONS.  THE PARTIES ACKNOWLEDGE THAT
IRREPARABLE DAMAGE WOULD OCCUR IN THE EVENT THAT ANY OF THE PROVISIONS OF THIS
AGREEMENT WERE NOT PERFORMED IN ACCORDANCE WITH ITS SPECIFIC TERMS OR WERE
OTHERWISE BREACHED.  THE PARTIES HERETO SHALL BE ENTITLED TO AN INJUNCTION OR
INJUNCTIONS TO PREVENT BREACHES OF THE PROVISIONS OF THIS AGREEMENT AND TO
ENFORCE SPECIFICALLY THE TERMS AND PROVISIONS HEREOF IN ANY COURT HAVING
JURISDICTION, SUCH REMEDY BEING IN ADDITION TO ANY OTHER REMEDY TO WHICH THEY
MAY BE ENTITLED AT LAW OR IN EQUITY.


 


10.4.                        ASSIGNMENT.  NEITHER OF THE PARTIES MAY ASSIGN OR
DELEGATE ANY OF ITS RIGHTS OR DUTIES UNDER THIS AGREEMENT WITHOUT THE PRIOR
WRITTEN CONSENT OF THE OTHER PARTY, WHICH CONSENT WILL NOT BE UNREASONABLY
WITHHELD.  THIS AGREEMENT SHALL BE BINDING UPON, AND SHALL INURE TO THE BENEFIT
OF, THE PARTIES HERETO AND THEIR RESPECTIVE SUCCESSORS AND PERMITTED ASSIGNS.


 


10.5.                        FURTHER ASSURANCES.  SUBJECT TO THE PROVISIONS
HEREOF, THE PARTIES HERETO SHALL MAKE, EXECUTE, ACKNOWLEDGE AND DELIVER SUCH
OTHER INSTRUMENTS AND DOCUMENTS, AND TAKE ALL SUCH OTHER ACTIONS, AS MAY BE
REASONABLY REQUIRED IN ORDER TO EFFECTUATE THE PURPOSES OF THIS AGREEMENT AND TO
CONSUMMATE THE TRANSACTIONS CONTEMPLATED HEREBY.  SUBJECT TO THE PROVISIONS
HEREOF, EACH OF THE PARTIES SHALL, IN CONNECTION WITH ENTERING INTO THIS
AGREEMENT, PERFORMING ITS OBLIGATIONS HEREUNDER AND TAKING ANY AND ALL ACTIONS
RELATING HERETO, COMPLY WITH ALL APPLICABLE LAWS, REGULATIONS, ORDERS, AND
DECREES, AND PROMPTLY PROVIDE THE OTHER PARTIES WITH ALL SUCH INFORMATION AS
THEY MAY REASONABLY REQUEST IN ORDER TO BE ABLE TO COMPLY WITH THE PROVISIONS OF
THIS SENTENCE.


 


10.6.                        WAIVERS.  NO FAILURE OR DELAY ON THE PART OF THE
PARTIES IN EXERCISING ANY POWER OR RIGHT HEREUNDER SHALL OPERATE AS A WAIVER
THEREOF, NOR SHALL ANY SINGLE OR PARTIAL EXERCISE OF ANY SUCH RIGHT OR POWER, OR
ANY ABANDONMENT OR DISCONTINUANCE OF STEPS TO ENFORCE SUCH RIGHT OR POWER,
PRECLUDE ANY OTHER OR FURTHER EXERCISE THEREOF OR THE EXERCISE OF ANY OTHER
RIGHT OR POWER.  NO MODIFICATION OR WAIVER OF ANY PROVISION OF THIS AGREEMENT
NOR CONSENT TO ANY DEPARTURE BY THE PARTIES THEREFROM SHALL IN ANY EVENT BE
EFFECTIVE UNLESS THE SAME SHALL BE IN WRITING, AND THEN SUCH WAIVER OR CONSENT
SHALL BE EFFECTIVE ONLY IN THE SPECIFIC INSTANCE AND FOR THE PURPOSE FOR WHICH
GIVEN.


 


10.7.                        CHANGE OF LAW.  IF, DUE TO ANY CHANGE IN APPLICABLE
LAW OR REGULATIONS OR THEIR INTERPRETATION BY ANY COURT OF LAW OR OTHER
GOVERNING BODY HAVING JURISDICTION SUBSEQUENT TO THE DATE OF THIS AGREEMENT,
PERFORMANCE OF ANY PROVISION OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED
THEREBY SHALL BECOME IMPRACTICABLE OR IMPOSSIBLE, THE PARTIES HERETO SHALL USE
THEIR BEST EFFORTS TO FIND AND EMPLOY AN ALTERNATIVE MEANS TO ACHIEVE THE SAME
OR SUBSTANTIALLY THE SAME RESULT AS THAT CONTEMPLATED BY SUCH PROVISION.


 


10.8.                        CONFIDENTIALITY.  SUBJECT TO ANY CONTRARY
REQUIREMENT OF LAW AND THE RIGHTS OF EACH PARTY TO ENFORCE ITS RIGHTS HEREUNDER
IN ANY LEGAL ACTION, EACH PARTY AGREES THAT IT SHALL KEEP STRICTLY CONFIDENTIAL,
AND SHALL CAUSE ITS EMPLOYEES AND AGENTS TO KEEP STRICTLY CONFIDENTIAL, ANY

 

17

--------------------------------------------------------------------------------


 


INFORMATION WHICH IT OR ANY OF ITS EMPLOYEES OR AGENTS MAY REQUIRE PURSUANT TO,
OR IN THE COURSE OF PERFORMING ITS OBLIGATIONS UNDER, ANY PROVISION OF THIS
AGREEMENT.


 


10.9.                        HEADINGS.  DESCRIPTIVE HEADINGS ARE FOR CONVENIENCE
ONLY AND SHALL NOT CONTROL OR AFFECT THE MEANING OR CONSTRUCTION OF ANY
PROVISION OF THIS AGREEMENT.


 


10.10.                  COUNTERPARTS.  FOR THE CONVENIENCE OF THE PARTIES, ANY
NUMBER OF COUNTERPARTS OF THIS AGREEMENT MAY BE EXECUTED BY THE PARTIES HERETO,
AND EACH SUCH EXECUTED COUNTERPART SHALL BE, AND SHALL BE DEEMED TO BE, AN
ORIGINAL INSTRUMENT.


 


10.11.                  NOTICES.  ALL NOTICES, REQUESTS, CLAIMS AND OTHER
COMMUNICATIONS HEREUNDER SHALL BE IN WRITING AND SHALL BE GIVEN OR MADE (AND
SHALL BE DEEMED TO HAVE BEEN DULY GIVEN OR MADE UPON RECEIPT) BY DELIVERY BY
HAND, BY REPUTABLE OVERNIGHT COURIER SERVICE, BY FACSIMILE TRANSMISSION, OR BY
REGISTERED OR CERTIFIED MAIL (POSTAGE PREPAID, RETURN RECEIPT REQUESTED) TO THE
RESPECTIVE PARTIES AT THE ADDRESSES (OR AT SUCH OTHER ADDRESS FOR A PARTY AS
SHALL BE SPECIFIED IN A NOTICE GIVEN IN ACCORDANCE WITH THIS SECTION 10.11)
LISTED BELOW:


 

Pharmacopeia at:                                                     
Pharmacopeia, Inc.
9685 Scranton Road
San Diego, CA
Attn:  Chief Financial Officer
Phone:  (858) 799-5000
Fax no.:  (858) 799-5100

 

PDD
at:                                                                                                      
Pharmacopeia Drug Discovery, Inc.
3000 East Park Boulevard
Cranbury, NJ  08512
Attn:  Chief Financial Officer
Phone:  (609) 452-3600
Fax no.:  (609) 452-3672

 

or to such other address as any party may, from time to time, designate in a
written notice delivered in a like manner.  Notice given by hand shall be deemed
delivered when received by the recipient.  Notice given by mail as set out above
shall be deemed delivered three (3) business days after the date the same is
mailed.  Notice given by reputable overnight courier shall be deemed delivered
on the next following business day after the same is sent.  Notice given by
facsimile transmission shall be deemed delivered on the day of transmission
provided telephone confirmation of receipt is obtained promptly after completion
of transmission.

 


10.12.                  PRE-DISTRIBUTION EARNINGS AND PROFITS.  PHARMACOPEIA AND
PDD AGREE TO ALLOCATE PRE-DISTRIBUTION EARNINGS AND PROFITS IN ACCORDANCE WITH
TREASURY REGULATION SECTION 1.312-10.


 


10.13.                  COSTS AND EXPENSES.  UNLESS SPECIFICALLY PROVIDED
HEREIN, EACH PARTY AGREES TO PAY ITS OWN COSTS AND EXPENSES RESULTING FROM THE
FULFILLMENT OF ITS RESPECTIVE OBLIGATIONS HEREUNDER.

 

18

--------------------------------------------------------------------------------


 


10.14.                  CANCELLATION OF PRIOR TAX ALLOCATION OR TAX SHARING
AGREEMENTS.  EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN, ON OR PRIOR TO THE
EFFECTIVE DATE, PHARMACOPEIA SHALL CAUSE TO BE CANCELED ALL AGREEMENTS (OTHER
THAN THIS AGREEMENT) PROVIDING FOR THE ALLOCATION OR SHARING OF TAXES TO WHICH
ANY PDD AFFILIATE WOULD OTHERWISE BE BOUND FOLLOWING THE DISTRIBUTION.


 


10.15.                  INTEREST ON LATE PAYMENTS.  IF A PARTY DELAYS MAKING ANY
PAYMENT BEYOND THE DUE DATE HEREUNDER, SUCH PARTY SHALL PAY INTEREST ON THE
AMOUNT UNPAID AT THE IRS INTEREST RATE FOR EACH DAY AND THE ACTUAL NUMBER OF
DAYS FOR WHICH ANY AMOUNT DUE HEREUNDER IS UNPAID.


 


10.16.                  GENERAL.  THIS AGREEMENT, INCLUDING THE ATTACHMENTS,
SHALL CONSTITUTE THE ENTIRE AGREEMENT BETWEEN THE PARTIES HERETO WITH RESPECT TO
THE SUBJECT MATTER HEREOF AND SHALL SUPERSEDE ALL PRIOR AGREEMENTS AND
UNDERTAKINGS, BOTH WRITTEN AND ORAL, BETWEEN THE PARTIES WITH RESPECT TO THE
SUBJECT MATTER HEREOF AND THEREOF.  THIS AGREEMENT MAY NOT BE AMENDED OR
MODIFIED EXCEPT (A) BY AN INSTRUMENT IN WRITING SIGNED BY, OR ON BEHALF OF, THE
PARTIES OR (B) BY A WAIVER IN ACCORDANCE WITH SECTION 10.6.  THIS AGREEMENT
SHALL BE BINDING UPON AND INURE SOLELY TO THE BENEFIT OF THE PARTIES HERETO AND
THEIR RESPECTIVE PRESENT AND FUTURE SUBSIDIARIES, AND NOTHING HEREIN, EXPRESS OR
IMPLIED, IS INTENDED TO OR SHALL CONFER UPON ANY THIRD PARTIES ANY LEGAL OR
EQUITABLE RIGHT, BENEFIT OR REMEDY OF ANY NATURE WHATSOEVER UNDER OR BY REASON
OF THIS AGREEMENT.


 


10.17.                  GOVERNING LAW AND SEVERABILITY.  THIS AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
DELAWARE, INCLUDING THE PROVISIONS OF SUCH LAWS RELATING TO CONFLICT OF LAWS. 
IF ANY TERM OR OTHER PROVISION OF THIS AGREEMENT IS INVALID, ILLEGAL OR
INCAPABLE OF BEING ENFORCED BY ANY LAW OR PUBLIC POLICY, ALL OTHER TERMS AND
PROVISIONS OF THIS AGREEMENT SHALL NEVERTHELESS REMAIN IN FULL FORCE AND EFFECT
SO LONG AS THE ECONOMIC OR LEGAL SUBSTANCE OF THE TRANSACTIONS CONTEMPLATED
HEREBY IS NOT AFFECTED IN ANY MANNER MATERIALLY ADVERSE TO ANY PARTY.  UPON SUCH
DETERMINATION THAT ANY TERM OR OTHER PROVISION IS INVALID, ILLEGAL OR INCAPABLE
OF BEING ENFORCED, THE PARTIES HERETO SHALL NEGOTIATE IN GOOD FAITH TO MODIFY
THIS AGREEMENT SO AS TO EFFECT THE ORIGINAL INTENT OF THE PARTIES AS CLOSELY AS
POSSIBLE IN AN ACCEPTABLE MANNER IN ORDER THAT THE TRANSACTIONS CONTEMPLATED
HEREBY ARE CONSUMMATED AS ORIGINALLY CONTEMPLATED TO THE GREATEST EXTENT
POSSIBLE.

 

19

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be duly
executed by their respective officers, each of whom is duly authorized, all as
of the Distribution Date.

 

 

PHARMACOPEIA, INC.

 

 

 

 

 

By:

/s/ John J. Hanlon

 

 

 

Name: John J. Hanlon

 

 

Title: Chief Financial Officer

 

 

 

PHARMACOPEIA DRUG DISCOVERY, INC.

 

 

 

 

 

By:

/s/ Joseph A. Mollica, Ph.D.

 

 

 

Name: Joseph A. Mollica, Ph.D.

 

 

Title: President and Chief Executive Officer

 

--------------------------------------------------------------------------------